Citation Nr: 1801401	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  14-34 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty from February 1962 to August 1965.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified before the Board at a September 2016 videoconference hearing.  A transcript of that hearing is of record.

In May 2017, the Board reopened and remanded the appeal for further development, regrettably additional development is necessary and the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In May 2017, the Board remanded the reopened issue of entitlement to a left shoulder disability in order to afford the Veteran a VA examination.

Thereafter, the Veteran was afforded a VA examination wherein the Veteran described having separated both shoulders while playing basketball during service.  The Veteran explained that he only sought medical treatment for his right shoulder because his left shoulder relocated itself.  

Following a review of the Veteran's claims file and examination of the Veteran, the VA examiner noted that the Veteran was shown to see a private doctor in August 1971 and that the Veteran complained of a basketball injury six months prior causing him to dislocate his left shoulder.  It was noted that the Veteran underwent a Putti-Platt surgical procedure for that injury.  

The examiner found that it was less likely than not that the Veteran's left shoulder disability was related to service.  As his rationale, the examiner cited a 1998 medical report which noted that the Putti-Platt procedure "revealed rather disappointing long-term results and cannot be recommended."

The examiner then stated "current left shoulder is not caused by active duty because the care of the right shoulder as reported by the veteran was only for the right shoulder and not the left shoulder."  No other rationale was provided.  

Service connection is possible for disabilities first identified after service.  38 C.F.R. § 3.303 (d) (2017).  Furthermore, an opinion based on the absence of treatment records without consideration of a veteran's competent reports is inadequate.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Accordingly, the Board finds that the May 2017 VA opinion inadequate for evaluation purposes.

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board finds that a remand for a new medical opinion from a VA examiner other than the examiner that conducted the May 2017 examination as to the etiology of the Veteran's left shoulder disability is necessary.  38 C.F.R. § 4.2 (2017).

Accordingly, the case is REMANDED for the following action:

1.  Request a records review and medical opinion from a VA examiner other than the May 2017 VA examiner to determine the etiology of the Veteran's left shoulder disability.  The entire claims file should be made available to and be reviewed by the clinician in conjunction with this request. 

The appellant should only be scheduled for another examination if it is deemed necessary by the clinician providing the opinion.

The reviewing clinician is asked to respond to the following:

Is it at least as likely as not (a 50 percent probability or greater) that a left shoulder disability is related to the Veteran's military service, including a dislocation following a basketball injury? 

It is essential the examiner provide explanatory rationale, preferably citing to specific evidence in the file supporting conclusions.  The mere absence of treatment, alone, either in service or subsequent to service, cannot be the sole basis for disassociating any present-day left shoulder disability from service, unless the examiner also provides some reason or explanation as to why this is noteworthy and expected from a medical standpoint.

If the examiner is unable to provide an opinion without resorting to speculation, an explanation as to why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered should be provided.  

2. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




